EXAMINER’S COMMENT
The claim amendments and remarks of May 18, 2022 have been entered. 
Upon further consideration, the previous rejections under (i) 35 U.S.C. § 112 and (ii) 35 U.S.C. § 102/103 have been withdrawn in light of the claim amendments and the accompanying arguments. See also the Applicants’ summary of interview with examiner, dated 05/18/2022.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Sheila Walker on 09 June 2022. The application has been amended as follows. 

In the claims:
	Claims 14-15, 22-24, 34-35, 39-40, and 47-48 have been canceled without prejudice. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a Capsicum annuum plant comprising an introgressed allele on chromosome 9 that confers increased resistance to root knot nematodes compared to a plant not comprising said allele, wherein said plant is a non-jalapeno variety, wherein said introgressed allele is located between Marker_7 (SEQ ID NO:6) and Marker_8 (SEQ ID NO:11) on chromosome 9, and wherein a sample of seed comprising said allele is deposited under ATCC Accession Number PTA-13408. The prior art fails to teach or reasonably suggest the instantly claimed Capsicum annuum plants. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-3, 7, 9, 12-13, and 27-28 are allowed.

Examiner’s Contact Information                                                                                                                                                                     
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663